Case 19-00784   Doc 32   Filed 01/21/20 Entered 01/22/20 09:14:16   Desc Main
                           Document     Page 1 of 5
Case 19-00784   Doc 32   Filed 01/21/20 Entered 01/22/20 09:14:16   Desc Main
                           Document     Page 2 of 5
Case 19-00784   Doc 32   Filed 01/21/20 Entered 01/22/20 09:14:16   Desc Main
                           Document     Page 3 of 5
Case 19-00784   Doc 32   Filed 01/21/20 Entered 01/22/20 09:14:16   Desc Main
                           Document     Page 4 of 5
Case 19-00784   Doc 32   Filed 01/21/20 Entered 01/22/20 09:14:16   Desc Main
                           Document     Page 5 of 5
